DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,11,12,15-17,37,38, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (CN108742304 A).
Deng discloses a floor cleaner comprising: a fluid flow path extending from a dirty air inlet to a clean air outlet; a fluid flow motor positioned in the fluid flow path; a recovery tank 3 positioned in the fluid flow path having a top portion, a bottom portion,
and a sidewall extending between the top portion and the bottom portion, the recovery tank 3 configured to receive liquid-laden air from the dirty air inlet, the recovery tank having a recovery tank inlet  6 forming an inlet passageway in fluid communication with the dirty air inlet and a recovery tank outlet 401,402 in fluid communication with the clean air outlet; a baffle 712,7125 with a baffle wall surrounding a baffle axis, the baffle wall having an upper end and a lower end opposite the upper end, the baffle aligned with the inlet passageway, the inlet passageway configured to direct a stream of liquid-laden air against the baffle wall directing a first portion of the liquid circumferentially around the baffle in a clockwise direction and a second portion in a counter clockwise direction to separate the liquid from the air. See figures 1 and 5 and paragraphs [0059-0070]. 
Figures 1 and 5 show the baffle 712,7125 axis reads on the limitations defined in claim 2. Claim 2
The recovery tank 3 sidewall forms a central axis extending between the bottom portion and the top portion, wherein the baffle 712 axis is disposed along the central axis, the axis are coaxial (shown in fig.1). Claims 11,12
The recovery tank 3 includes an air outlet duct 741 (or interior of 712) in communication with the recovery tank outlet 402. Claim 15
The air outlet duct (interior of 712) forms at least a portion of the baffle 712. Claim 16
The lower end of the baffle wall 712 is spaced a predetermined distance above the bottom portion of the recovery tank 3 (shown in fig.1). Claim 17
Figure 1 shows the features of claim 37. Claim 37
Figure 5 shows the features of claims 38. Claim 38
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN108742304 A), as applied to claim 1, and further in view of Rukavina et al. (US 20200000303).
Rukavina et al. disclose an upright floor extractor wherein the recovery tank 114 is mounted to the base as defined in claims 18 and 19. Accordingly, it would have been obvious to one skilled in the art that the recovery tank in Deng would be used in the floor cleaner in Rukavina et al. since the recovery tanks are used for the same purpose, separation of liquid from air. Claims 18,19
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN108742304 A), as applied to claim 1, and further in view of Luyckx et al. (US 20190159646 A).
Luyckx et al. disclose an upright floor extractor having the recovery tank mounted to the upright portion of the cleaner. Accordingly, it would have been obvious to one skilled in the art that the recovery tank in Deng would be used in the floor cleaner in Luyckx et al. since the recovery tanks are used for the same purpose, separation of liquid from air. Claims 20
The relative position of the tank inlet is considered to be an obvious design choice. Claim 21

Allowable Subject Matter
Claims 3-10,13,14,22-36, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723